Citation Nr: 1505748	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System


ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 13, 2012, at Capital Regional Medical Center (CRMC).

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from May 21, 2012 to May 25, 2012, at CRMC.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2012 decisions of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Healthy System.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 13, 2012, and from May 21, 2012 to May 25, 2012, at CRMC.  The Veteran's primary contention is essentially that she was led to believe that it was authorized by VA, or that a VA facility was not otherwise feasibly available, and that it was reasonable for her to have that belief.  

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement - 38 U.S.C.A. §§ 1725 and 1728.

The Board notes at the outset that the provisions of 38 U.S.C.A. § 1728 are not applicable in this case because the Veteran is not shown to be service-connected for any disability or participating in a Chapter 31 VA rehabilitation program.

Under the current version of 38 U.S.C.A. § 1725, VA shall make payment in certain cases for furnished emergency treatment by a private provider where the veteran is an active VA health-care participant, has received treatment in the 24-month period prior to the non-VA emergency treatment, and has no other health insurance.  See 38 U.S.C.A. § 1725(a) and (b) (West 2014) (as amended October 10, 2008 and February 1, 2010, see Pub. L. 110-387, 122 Stat. 4110, and Pub. L. 111-137, 123 Stat. 3495).

By way of background, May 13, 2012 emergency treatment records from CRMC reflect that the Veteran presented with complaints of back pain with radiation in her right leg due to a fall a week prior.  It was noted that she was in no acute distress, an x-ray was negative, and a diagnosis of a lumbar sprain was recorded and she was instructed to follow up with her doctor in two days.

A May 15, 2012 VA medical center (VAMC) telephone note reflects the Veteran called to report her emergency treatment at CRMC.  

A May 17, 2012 VA treatment record reflects that she was diagnosed with sciatica and treated with a Toradol shot and pain medication, and it was noted that if her symptoms did not improve or if they worsened, the plan was for her to go to the emergency room.  

A May 21, 2012 VAMC telephone note reflects the Veteran reported she was still experiencing severe pain radiating down her leg, her foot was getting limp, and she reported she could not sit or stand but only lay flat.  The plan noted was for her to go to the emergency room at CRMC the next day if her symptoms did not improve.  

Later that day, a May 21, 2012 CRMC admission record reflects the Veteran returned to the emergency room complaining of right lower extremity pain and claudication, and examination revealed a cold right lower extremity with absent pulses.  The vascular surgeon was telephoned, and he opined her condition was not emergent and that he would see her as a consult or outpatient on Wednesday.  Regardless, an ultrasound was performed that was negative for DVT, and a vascular study was performed.  It was noted that she was "counseled in-person regarding the patient's stable condition," but she was regardless admitted for further evaluation.  

She subsequently underwent an orthopedic evaluation.  A May 23, 2012 MRI of her spine showed a disc protrusion and bulging annuli.  On May 24, 2012, a discharge report was prepared noting she should follow-up with an orthopedic surgeon in two weeks.  Later that day, however, her discharge order was canceled and she signed a consent for a discectomy, which was performed the next day on May 25, 2012.

The Veteran testified at the Board hearing that on May 21, 2012, when she was in the emergency room at CRMC she met with Ms. T.T., who introduced herself as a VA liaison, who the Veteran testified "was with me the whole week" and essentially that she gave the Veteran the impression that any requisite approvals for treatment or paperwork was being handled by Ms. T.T. as a liaison for the VA medical center.  The Veteran testified that on May 24, 2012, she was notified by the charge nurse that her surgery was approved by "insurance" and it would be scheduled the next day.  When questioned at the Board hearing regarding her first emergency treatment at CRMC on May 13, 2012, the Veteran testified that she had first telephoned the VA medical center in Lake City, although it appears she may have been referencing her second hospitalization on May 21, 2012.

The Board acknowledges that a May 22, 2012 VAMC nursing note reflects that the Veteran's H&P records were received from Ms. T.T., a case manager at CRMC, and that they were forwarded to the VA PCP for review.  None of the Veteran's subsequent VA treatment records, however, are associated with the claims file.  Moreover, none of the Veteran's VA treatment records dated prior to May 15, 2012 are associated with the claims file.  Therefore, the Board finds that this matter should be remanded so that a comprehensive set of all of the Veteran's VA treatment records from the North Florida/South Georgia Veterans Health System dated from May 2012 to June 2012 may be associated with the claims file, including from Tallahassee, Gainesville, and Lake City.

In addition, at the Board hearing, the Veteran brought a form apparently signed by Ms. T.T. on May 22, 2012, which has not been associated with the claims file.  On remand, all of the Veteran's records from Ms. T.T. at CRMC relating to the coordination of the Veteran's care, particularly including coordination with the VA health system or any other payment arrangements should be obtained relating to the Veteran's care at the CRMC from May 21, 2012 to May 25, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a comprehensive set of all of the Veteran's VA treatment records from the North Florida/South Georgia Veterans Health System dated from May 2012 to June 2012.

2.  Obtain all relevant records from Ms. T.T., the case manager at CRMC, regarding the coordination of and payment for the Veteran's care from May 21, 2012 to May 25, 2015 at CRMC, including but not limited to any correspondence to and from VA or otherwise regarding VA.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




